Title: From George Washington to Philip Van Rensselaer, 8 February 1778
From: Washington, George
To: Van Rensselaer, Philip



Sir
Head Quarters Valley Forge 8th Feby 1778

I observe by a Return of military Stores made the 12th January that there were 5000 Muskets unfit for service in the Magazine at Albany. I most earnestly desire that you will use your utmost endeavours to have them put into repair by the opening of the next Campaign. I also observe by the same Return that there is a considerable deficiency of Bayonets, which you will endeavour to make up if you have Armourers skilled in that Branch of Business. The loss and abuse of Arms in the course of a Campaign, in which we are obliged to call in large Bodies of Militia, is so great, that unless the utmost attention is paid to the repair of the old, our Stock must soon be exhausted, for, of all the new imported last year it is amazing how few remain in the differint Magazines. As soon as you have any considerable quantity rendered fit for service be pleased to inform me that I may call for them when and where wanted. I am Sir Yr most obt Servt.
